Citation Nr: 0930016	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left posterior thigh (Muscle 
Group XIII), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Board denied the Veteran's claim in an August 2006 
decision.  In a July 2008 order, the United States Court of 
Appeals for Veterans Claims (Court) remanded the Board's 
denial of entitlement to an evaluation in excess of 10 
percent for a shell fragment wound of the left thigh (Muscle 
Group XIII), following a joint motion from the Veteran and 
the VA General Counsel from May 2008.  The Court also 
clarified in this order that the appeal as to the remaining 
issues from the August 2006 decision was dismissed.

In an August 2009 brief, the Veteran's representative also 
provided argument as to a claim for an increased evaluation 
for residuals of a shell fragment wound of the lower left 
thigh (Muscle Group XIV).  This claim was addressed by the 
Board in August 2006 but was not part of the Court's July 
2008 remand order.  It is not accordingly before the Board on 
appeal at the present time, and the Board refers this issue 
back to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran and the VA General Counsel based the May 2008 
joint motion on the concern that the Board had not considered 
whether to grant a separate evaluation for paralysis of the 
left sciatic nerve, under 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2008).

Before such a grant can be made, the considerations of 
38 C.F.R. § 4.55(a) must be addressed.  Under this section, a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  See also 
38 C.F.R. § 4.14 (2008) (VA's rule against "pyramiding," 
the rating of the same disability under separate diagnostic 
codes).  

The Veteran's VA examinations from August 2002 and January 
2005 do not clearly address whether the loss of function from 
any paralysis of the left sciatic nerve is "entirely 
different" from the impairment from the two service-
connected left thigh muscle injuries.  The Board notes that 
Muscle Group XIII affects extension of the hip and flexion of 
the knee, outward and inward rotation of the flexed knee, and 
(acting with the rectus femoris and sartorius muscles) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint; whereas Muscle Group XIV affects extension of 
the knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial (Massiat's) 
band acting with Muscle Group XVII in postural support of the 
body, and acting with hamstrings in synchronizing the hip and 
knee.  In other words, for a separate evaluation to be 
granted, functions other than those of the hip or knee would 
have to be affected, and, in this regard, the Board notes 
that the January 2005 VA neurological examination revealed 
decreased pinprick and vibration in the left foot.  It is not 
clear from the examination report whether such foot 
involvement is specifically related to the service-connected 
disabilities, as the examiner, in rendering a diagnosis, only 
cited generally to left lower extremity weakness and impaired 
sensation "likely due to status post shrapnel fragment wound 
to left thigh."  The Board is also concerned that these VA 
examination reports are more than four years old.  
Consequently, a new VA examination is warranted in this case.

Also of concern to the Board is the fact that, subsequent to 
the August 2006 Board decision, the Court issued a decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that, in 
essence, enhanced VA's notification requirements under 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159 (2008).  A new notice letter fulfilling the notice 
requirements detailed in Vazquez-Flores is thus warranted in 
this case as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.  It is 
essential that the Veteran be informed 
that, to substantiate an increased 
evaluation claim, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating: (i) a worsening or 
increase in severity of the disability, 
and the effect that worsening has on his 
employment and daily life; and/or (ii) 
specific measurements or test results in 
support of an increased evaluation.  The 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit.  Finally, the full criteria 
of 38 C.F.R. §§ 4.55, 4.56, 4.73 
(Diagnostic Code 5313), and 4.124a 
(Diagnostic Code 8520) must be included.  
The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should then be afforded a 
VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected left 
Muscle Group XIII disorder, as well as 
any related neurological impairment of 
the left lower extremity.  The Veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
symptoms relating to the Muscle Group 
XIII disorder must be described in 
detail.  The examiner should specifically 
determine whether there is any chronic 
left lower extremity neurological 
impairment directly related to left thigh 
muscle injuries other than that which 
involves the hip and knee.  The examiner 
should specifically state whether there 
is any involvement of the left lower leg 
and foot that can be directly attributed 
to the service-connected Muscle Group 
XIII and XIV disorders.  If no such 
chronic neurological impairment is found, 
or any disorders are determined to be 
less likely than not related to the 
service-connected muscle disorders, the 
examiner should so state.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for residuals of a 
shell fragment wound of the left 
posterior thigh (Muscle Group XIII) 
should be readjudicated, with 
consideration of whether a separate 
evaluation is warranted for chronic 
impairment of the left sciatic nerve.  In 
making this determination, all relevant 
sections of 38 C.F.R., Chapter 4 should 
be considered.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

